2016 UT App 149



               THE UTAH COURT OF APPEALS

                      WEST VALLEY CITY,
                          Petitioner,
                               v.
               JOHN COYLE AND WEST VALLEY CITY
                  CIVIL SERVICE COMMISSION,
                         Respondents.

                            Opinion
                       No. 20140457-CA
                       Filed July 14, 2016

               Original Proceeding in this Court

       Camille N. Johnson, Judith D. Wolferts, and Maralyn
               M. English, Attorneys for Petitioner
      Erik Strindberg, Attorney for Respondent John Coyle

JUDGE GREGORY K. ORME authored this Opinion, in which JUDGE
   KATE A. TOOMEY and JUSTICE JOHN A. PEARCE concurred.1

ORME, Judge:

¶1     Following an investigation into allegations of misconduct,
Lieutenant John Coyle was disciplined by the West Valley City
Police Department, being demoted two steps, from lieutenant to
patrol officer. Coyle sought the West Valley City Civil Service
Commission’s review of the disciplinary decision. The
Commission determined that the discipline was disproportionate


1. Justice John A. Pearce began his work on this case as a
member of the Utah Court of Appeals. He became a member of
the Utah Supreme Court thereafter and completed his work on
the case sitting by special assignment as authorized by law. See
generally Utah R. Jud. Admin. 3-108(3).
                     West Valley City v. Coyle


to the violations in question and reinstated Coyle as a lieutenant.
West Valley City now seeks our review of the Commission’s
decision. Because we conclude that the Commission did not
abuse its discretion, we decline to disturb its decision.


                         BACKGROUND

¶2      Coyle began working as a patrol officer for West Valley
City in 2000. He was promoted to lieutenant in 2008 and in 2010
began working with the Neighborhood Narcotics Unit (the
NNU). Coyle received commendations and positive performance
reviews for his work as the lieutenant in charge of the NNU.
With the exception of a letter of reprimand for being at fault in a
traffic accident, Coyle’s service record with the City was free
from disciplinary action until the demotion at issue in this case.

¶3      The NNU was disbanded following an officer-involved
shooting in November 2012. One of the officers, Detective
Cowley, was investigated by the City beginning in 2013. In the
course of that investigation, Cowley accused essentially every
member of the former NNU of ‚engaging in improper and/or
illegal conduct.‛ These accusations prompted investigation of six
other NNU detectives, as well as a sergeant and Coyle.

¶4      In the course of its investigation, the City determined that
members of the NNU had violated departmental policies in a
variety of ways, and in August 2013, the Police Chief sent Coyle
a Notice of Disciplinary Decision, demoting him to patrol
officer. The Police Chief concluded that Coyle had violated
departmental policy regarding ‚Property Handling‛ because
‚when seized vehicles were cleaned out prior to be*ing+
auctioned[,] property was removed and thrown away and
change was collected and used to purchase [soft] drinks. The
collected money was not booked into evidence [or otherwise]
documented.‛ The Police Chief further found that Coyle had




20140457-CA                     2                2016 UT App 149
                    West Valley City v. Coyle


violated departmental policies regarding ‚Conduct,‛ ‚Supervisor
Responsibility,‛ and ‚Blue Team Software‛ because Coyle

      failed to provide proper supervision and
      accountability to detectives assigned to the NNU[,]
      and this resulted in detectives not properly
      investigating    and      documenting      activities.
      Detectives did not properly handle evidence seized
      in the course of the investigations and account for
      money and contraband. This ultimately resulted in
      dismissal of criminal prosecutions and reflected
      unfavorably on the Department and the City. . . .
      [Coyle was] aware detectives were using GPS
      tracking devices in violation of Court rulings, State
      Law[,] and Department Policy. . . . [T]he use of
      force by NNU detectives on traffic stops [was] not
      properly investigated and documented as
      mandated by Department Policy.

The Notice summarized that ‚*b+y participating in the above
conduct,‛ Coyle had ‚displayed a casual disregard for
[departmental] policy and the responsibilities of a supervisor
which will not be tolerated.‛

¶5     Other members of the former NNU received varying
forms of discipline. The sergeant, who had received prior
discipline in the form of a forty-hour suspension, was given an
eighty-hour suspension. Four detectives, all of whom had prior
instances of discipline, received ‚letters of counsel.‛ And one
detective, who had previously received one letter of reprimand,
was given a forty-hour suspension.

¶6    Of all the NNU officers found to have engaged in
misconduct, Coyle received the most serious discipline by far,
and he appealed the adverse decision to the Commission. On
May 15, 2014, the Commission issued its decision. The
Commission found that sufficient evidence existed to support


20140457-CA                    3                2016 UT App 149
                     West Valley City v. Coyle


the Police Chief’s determination that Coyle had violated the four
policies mentioned above. But because the Commission also
found that the violations did not warrant the discipline imposed,
it ordered that Coyle be reinstated to his position as a lieutenant.
The City now asks us ‚to reverse the Commission’s Decision,
and reinstate *the Police Chief+’s Disciplinary Decision.‛


            ISSUES AND STANDARDS OF REVIEW

¶7     The City contends that the Commission abused its
discretion and exceeded its authority in the following ways: first,
by failing to make necessary findings of fact and failing to
consider a number of accusations against Coyle in reaching its
overall conclusions; second, by making certain erroneous
evidentiary rulings; and third, by erroneously determining that
Coyle’s discipline was not warranted by his conduct.

¶8      In determining whether a municipal civil service
‚commission has abused its discretion or exceeded its
authority,‛ Utah Code Ann. § 10-3-1012.5 (LexisNexis 2015), we
apply ‚varying standards of review depending on the error
alleged,‛ Tolman v. Salt Lake County Attorney, 818 P.2d 23, 27
(Utah Ct. App. 1991). We review issues involving the
Commission’s ‚factual findings using a clearly erroneous
standard.‛ Id. Decisions ‚traditionally left to the discretion‛ of
the Commission will not be disturbed unless they are ‚‘arbitrary,
capricious, or unreasonable.’‛ Id. (quoting Child v. Salt Lake City
Civil Serv. Comm’n, 575 P.2d 195, 197 (Utah 1978)). This includes
issues touching on the Commission’s application of law to the
facts. AE Clevite, Inc. v. Labor Comm’n, 2000 UT App 35, ¶ 7, 996
P.2d 1072. And where the City claims that the Commission ‚has
stepped out of the arena of [its] discretion and thereby crossed
the law, we review using a correction of error standard, giving
no deference‛ to any purely legal determination made by the
Commission. Tolman, 818 P.2d at 27.




20140457-CA                      4               2016 UT App 149
                     West Valley City v. Coyle


¶9     Furthermore, the City’s arguments regarding the
Commission’s evidentiary rulings touch on hearsay evidence
and the application of the ‚residuum rule.‛ See Prosper, Inc. v.
Department of Workforce Servs., 2007 UT App 281, ¶ 10, 168 P.3d
344 (explaining that hearsay evidence is admissible in
administrative hearings but that ‚*u+nder the residuum rule,
findings of fact . . . must be supported by a residuum of legal
evidence competent in a court of law‛) (alteration and omission
in original) (citation and internal quotation marks omitted). ‚The
determination of whether evidence constitutes hearsay is a
question of law that we review for correctness.‛ Id. ¶ 8. We also
review the Commission’s application of the residuum rule for
correctness. See Industrial Power Contractors v. Industrial Comm’n
of Utah, 832 P.2d 477, 479 (Utah Ct. App. 1992) (‚Whether the
factual findings were based on a residuum of competent
evidence is a question of law which we review for correctness.‛).


                            ANALYSIS

I. The Commission Made Legally Sufficient Findings of Fact and
     Adequately Considered All Accusations Against Coyle.

¶10 The City complains that ‚the Commission failed to make
findings of fact on WVCPD Policy 300.5 (Supervisor
Responsibility), did not include in its ‘Conclusions and Order’
that Coyle violated WVCPD 340.3.5(ab) (Performance),‛ and
‚failed to address [the Police Chief’s] finding that Coyle
[refused] to take personal responsibility as a supervisor.‛ These
complaints are unavailing, as the Commission did make findings
of fact regarding Supervisor Responsibility and considered all of
the violations alleged by the Police Chief in reaching its decision.

¶11 It is well settled that in a disciplinary review ‚the
Commission is under an obligation to address each of the
grounds for termination stated by the department head.‛ Ogden
City Corp. v. Harmon, 2005 UT App 274, ¶ 14, 116 P.3d 973.


20140457-CA                     5                2016 UT App 149
                     West Valley City v. Coyle


Failure to consider relevant conduct of the disciplined employee
may result in reversal of the Commission’s order. See id. ¶ 15.

¶12 The Police Chief indicated that he disciplined Coyle in
part because Coyle ‚failed to provide proper supervision and
accountability.‛ In its order, the Commission found that
‚sufficient evidence exist*ed+ to support the allegation that Lt.
Coyle violated the West Valley Police Department Policy . . .
300.5 Supervisor Responsibility.‛ Furthermore, the Commission
specifically found that ‚Coyle failed to supervise the NNU
personnel under his supervision.‛ Perhaps most telling, the
Commission also referenced Coyle’s own admission that during
his time as the lieutenant in charge of the NNU, there were
violations of departmental policy regarding supervisor
responsibility. Given the uncontested nature of this particular
charge, the Commission’s explicit finding that sufficient evidence
supported the allegation, and its incorporation of these facts into
its analysis, the City’s contention that the Commission ‚failed to
address Policy 300.5 except to reference it‛ is simply incorrect.

¶13 As to the City’s suggestion that the Commission erred by
not mentioning either Policy 340.3.5(ab) or the performance
violation in its Conclusion and Order, we agree with Coyle that
‚*t+his argument puts form over function.‛ It is true that the
Commission’s order contains a section entitled ‚Conclusion and
Order,‛ and in this section there is no reference to either ‚Policy
340.3.5(ab)‛ or ‚Performance.‛ But this section is simply meant
to offer a summary of the Commission’s findings and the result
of the proceedings; it is not intended to represent the entirety of
the Commission’s order.2 We therefore look to the order as a


2. This court regularly includes in its decisions a conclusion
section that offers a brief summary of the outcome on appeal.
But like the conclusion section at the end of this opinion, this
section rarely, if ever, captures the entirety of our analysis or
                                                    (continued…)


20140457-CA                     6                2016 UT App 149
                      West Valley City v. Coyle


whole to determine whether the Commission met the
requirements of Harmon by addressing this particular policy
violation. See id. ¶ 14.

¶14 As with its findings regarding Supervisor Responsibility,
the Commission explicitly indicated that ‚sufficient evidence
exist[ed] to support the allegation that Lt. Coyle had violated the
West Valley Police Department Policy . . . 340.3.5(ab).‛ In that
section of its order, the Commission refers to the policy as
‚Conduct,‛ but we have no trouble understanding that this is
the same policy on which the Police Chief based his decision,
particularly because in its order, the Commission devotes nearly
an entire page to its finding that ‚Coyle failed to comply with
WVCPD Policy 340.3.5 (ab) Performance.‛

¶15 Finally, the City asserts that ‚the Commission failed to
address *the Police Chief’s+ finding that Coyle failed to take
personal responsibility as a supervisor.‛ We understand this
contention to refer to the Police Chief’s statement, in Coyle’s
notice of disciplinary action, that he was ‚dismayed at *Coyle’s+
egregious failure to accept personal responsibility for the
breakdown of allegiance, compliance and respect for the law
and Department Policy within the *NNU+ under *Coyle’s+
command.‛ Notably, this was not included as ‚information *the
Police Chief+ consider*ed+ relevant in making *his+ decision.‛ It
was not cited as constituting a policy violation. Indeed, it was
not referred to as a ‚finding‛ in any way. In short, it was not a
‚ground[] for termination stated by the department head.‛ See
id. See also Salt Lake City Corp. v. Salt Lake City Civil Serv. Comm’n,
2006 UT App 47U, para. 11 (disagreeing with a city’s contention
that a commission failed to consider certain conduct of the


(…continued)
covers all points decided. Indeed, such an all-inclusive
conclusion would be quite redundant.




20140457-CA                       7                2016 UT App 149
                    West Valley City v. Coyle


disciplined police officer because in the officer’s ‚letter of
termination, the Chief did not charge‛ the officer with that
conduct).

¶16 The Commission therefore fulfilled its ‚obligation to
address‛ Coyle’s violations of the department’s Supervisor
Responsibility and Performance policies. See Ogden City Corp. v.
Harmon, 2005 UT App 274, ¶ 14, 116 P.3d 973.

 II. The City Has Not Demonstrated Prejudice Stemming from
         Any of the Commission’s Evidentiary Rulings.

¶17 The City argues that the ‚Commission erred in
evidentiary rulings and by prohibiting [the Police Chief] from
testifying about matters he relied on in making his Disciplinary
Decision.‛ But we will not disturb a ruling alleged to be
erroneous ‚*u+nless *the petitioner] demonstrates [the] error is
prejudicial.‛ Huish v. Munro, 2008 UT App 283, ¶ 8, 191 P.3d
1242. And where the alleged error ‚is about the exclusion of
evidence, it is essentially impossible to demonstrate prejudice‛
without ‚a proffer of what the excluded evidence would show.‛
Id. The City failed to proffer, on the record, what the excluded
evidence would establish, and thus it cannot demonstrate that it
was prejudiced by the exclusion of the evidence.

¶18 In the course of the proceedings before the Commission,
Coyle moved to strike several predisciplinary hearing
transcripts. Rather than granting the motion to strike, the
Commission made the transcripts subject to a protective order,
ruling that no direct reference to the transcripts could be made
during the open hearing. The City agreed to the protective order.

¶19 During the hearing, the Police Chief attempted to
reference the contents of the protected transcripts but was
prohibited from doing so. The Commission also excluded some
of the City’s evidence on hearsay grounds. The City argues that
the Commission’s decisions should be reversed because these


20140457-CA                    8                2016 UT App 149
                     West Valley City v. Coyle


evidentiary rulings ‚undermined the hearing by miring [the
City’s+ witnesses in quicksand, which impacted the Decision.‛

¶20 The City is absolutely correct in its assertion that ‚hearsay
may be considered in administrative hearings.‛ See Prosper, Inc.
v. Department of Workforce Servs., 2007 UT App 281, ¶ 10, 168 P.3d
344. But the allowance of hearsay evidence is tempered by the
residuum rule, which requires that findings of fact not be based
exclusively on hearsay evidence that would be inadmissible in
court if duly objected to. See id. ¶ 11. We further acknowledge
that the residuum rule is conceptually perplexing and often
misapplied by administrative bodies.3 See id. However, we need
not spend time in this opinion revisiting the workings of the rule
or evaluating the Commission’s use of it because the City has
failed to demonstrate that it was prejudiced by any exclusion of
evidence.

¶21 The City declares that it ‚is incomprehensible that a police
chief making a disciplinary decision cannot discuss his reasons
for that decision.‛ And on its face, this seems to be a logical
assertion. But our hands are tied in evaluating whether the
Commission might have decided differently if it had heard the
excluded evidence because the City made no proffer as to what
the excluded evidence would establish. ‚Where the complaint on
appeal is about the exclusion of evidence, it is essentially
impossible to demonstrate prejudice in the absence of a proffer
of what the excluded evidence would show.‛ Huish, 2008 UT
App 283, ¶ 8. Because the City cannot demonstrate prejudice, it
ultimately is of no consequence whether the Commission erred


3. Indeed, our opinion in Prosper devoted several paragraphs to
unraveling the confusion in this area that had been inadvertently
abetted by several judicial opinions. See Prosper, Inc. v.
Department of Workforce Servs., 2007 UT App 281, ¶¶ 10–11, 168
P.3d 344.




20140457-CA                     9                2016 UT App 149
                     West Valley City v. Coyle


in excluding the evidence that the City believes was important.
See id.

 III. The Commission Did Not Abuse Its Discretion by Deciding
        That Coyle’s Conduct Did Not Warrant Demotion.

¶22 The City argues that the Commission abused its
discretion when it overturned the Police Chief’s disciplinary
decision. More particularly, the City asserts that the Commission
erred in a number of its findings and conclusions that
contributed to its decision that Coyle’s conduct did not warrant
the sanction imposed.

¶23 First, the City takes issue with the Commission’s
conclusion that ‚the City did not provide the Commission
credible evidence . . . that the reason for the District Attorney’s
dismissal of any of the cases brought by WVCPD was due to Lt.
Coyle or the NNU’s failure to properly handle evidence.‛ In
other words, although the Commission sustained the Police
Chief’s finding that Coyle had violated the Department’s policy
regarding property handling, the Commission was not
convinced that the mishandling of evidence directly led to the
dismissal of any criminal cases.

¶24 ‚We do not review the Commission’s findings de novo or
reweigh the evidence. Instead, we defer to the Commission’s
findings on issues of credibility.‛ Lucas v. Murray City Civil Serv.
Comm’n, 949 P.2d 746, 758 (Utah Ct. App. 1997) (internal citation
omitted). The Commission acknowledged that the City relied on
‚news articles and public statements by the District Attorney as
evidence‛ but determined that, because the City failed to present
such evidence ‚through testimony or official records from the
District Attorney,‛ the City had failed to present credible
evidence on this point. Before this court, the City fails to




20140457-CA                     10               2016 UT App 149
                     West Valley City v. Coyle


demonstrate that that finding should be disturbed, so we decline
to do so.4

¶25 Second, the City claims that ‚the Commission erred in
stating it would not consider the change issue even though the
Findings of Fact substantiated that charge.‛ The City’s use of the
phrase ‚the change issue‛ refers to the NNU’s practice of
‚cleaning out seized vehicles and keeping tools and loose change
for NNU.‛ A more accurate explanation of the Commission’s
treatment of ‚the change issue‛ is that it considered the issue
and found that Coyle had engaged in the complained-of
conduct, but determined that the conduct did not constitute a
clear violation of departmental policy. We cannot say that this
determination was in error.

¶26 Coyle presented evidence to the Commission that, as it
relates to the change issue, Policy 804.3 Property Handling was
unclear and the practice in place before he was assigned to the
NNU was consistent with the practice while he oversaw the
NNU. There was no dispute that the Department had not
instituted an override of that practice. Because the NNU’s
treatment of the change issue ‚was transparent and known by at
least one of Lt. Coyle’s supervisors,‛ and because ‚the policy is
not specific and the practice was established at the time Lt. Coyle
was assigned to the NNU,‛ the Commission concluded that
‚Coyle did not violate WVCPD Policy 804.3 Property Handling
as it relates to the cleaning out of seized vehicles.‛




4. Insofar as the City’s argument relates to evidence that the
Commission refused to receive, we have already determined that
there was no on-the-record proffer of the excluded evidence that
would allow us to evaluate what prejudice, if any, resulted from
the exclusion of that evidence. See supra ¶¶ 17–21.




20140457-CA                    11                2016 UT App 149
                     West Valley City v. Coyle


¶27 In alleging error in this conclusion, the City simply
provides us with an alternate view of the change issue and how
it might be considered a violation of the property handling
policy, but it does not explain how the Commission’s failure to
adopt that view was erroneous. ‚Pinpointing where and how the
[Commission] allegedly erred is the *petitioner’s+ burden.‛ See
GDE Constr., Inc. v. Leavitt, 2012 UT App 298, ¶ 24, 294 P.3d 567.
‚An appellate court that assumes that burden on behalf of an
appellant distorts the fundamental allocation of benefits and
burdens.‛ Id. (brackets, citation, and internal quotation marks
omitted). We therefore decline to disturb the Commission’s
decision in this regard. See Perez v. South Jordan City, 2014 UT
App 31, ¶ 18, 320 P.3d 42 (declining to disturb a commission’s
determination that the conduct at issue violated a department’s
written policy).

¶28 The City next argues that ‚the Commission erred by
deeming policy violations ‘technical’ when determining
discipline.‛ The ‚technical‛ designation comes from the
Commission’s order, where it indicated, ‚When considering Lt.
Coyle’s violations, it is clear that they relate to his official
duties[;] however[,] due to the lack of clear policy direction,
evidence of harm done to WVCPD in terms of public confidence
and employee morale by Lt. Coyle in violating policy[,] the
Commission finds that the substantiated violations are
technical.‛ The Commission does not define what it means by
‚technical,‛ but the context suggests that while Coyle’s conduct
violated departmental policies, the violations were not deemed
especially serious by the Commission. Because it touches on the
Commission’s findings as to seriousness, and therefore the
proportionality of the misconduct found by the Commission to
the discipline imposed, this argument necessarily ties into the
final issue raised by the City—that ‚the Commission erred in
determining the charges did not warrant demotion to patrol
officer.‛ We therefore consider these issues together.




20140457-CA                    12                2016 UT App 149
                     West Valley City v. Coyle


¶29 ‚In determining whether the sanction of [demotion] is
warranted in this case, the Commission must affirm the sanction
if it is (1) appropriate to the offense and (2) consistent with
previous sanctions imposed by the department.‛ Ogden City
Corp. v. Harmon, 2005 UT App 274, ¶ 16, 116 P.3d 973. This
means that if the discipline is either not proportional to the
offense or is not consistent with previous sanctions, a sanction
may be reversed by a civil service commission or overridden by
this court. In a judicial review proceeding like this one, we do
not directly review the Police Chief’s decision for proportionality
and consistency; instead, we review the Commission’s
determination and do so only to remedy any abuse of discretion
on its part. See Nelson v. Orem City, 2012 UT App 147, ¶ 16 & n.5,
278 P.3d 1089, aff’d, 2013 UT 53, 309 P.3d 237.

A.    The Commission Did Not Abuse Its Discretion in
      Concluding That Coyle’s Conduct Did Not Warrant the
      Sanction Imposed.

¶30 There is no single set of factors that must be considered
when conducting a proportionality review. However, prior cases
have indicated that appropriate factors might include whether
the employee has an exemplary service record; whether the
evidence of misconduct is tenuous; whether the employee has
been dishonest; whether there are numerous violations; whether
there has been ineffective progressive discipline; whether the
violations relate directly ‚to the employee’s official duties‛;
whether the violations ‚significantly impede‛ an employee’s
ability to carry out official duties; whether the offense adversely
affects public confidence; whether the offense undermines
morale and effectiveness; and whether the violation was willful
or knowing, as opposed to negligent or inadvertent. Harmon,
2005 UT App 274, ¶ 18. See Kelly v. Salt Lake City Civil Serv.
Comm’n, 2000 UT App 235, ¶ 25, 8 P.3d 1048; Lucas v. Murray
City Civil Serv. Comm’n, 949 P.2d 746, 762 (Utah Ct. App. 1997).




20140457-CA                    13                2016 UT App 149
                     West Valley City v. Coyle


¶31 In considering this first inquiry—whether demotion by
two steps was proportional to Coyle’s conduct—the Commission
looked primarily at the severity of the policy violations and
Coyle’s employment history with the Department. Both factors,
in the Commission’s judgment, weighed in favor of finding that
Coyle’s demotion was disproportionate to his conduct.

¶32 We begin by considering the Commission’s classification
of certain violations as ‚technical‛ and therefore not serious
enough to warrant demotion. Dubbing the violations ‚technical‛
was a way for the Commission to take into account factors that
mitigated Coyle’s behavior. For instance, when NNU detectives
transported evidence for other detectives who first came into
possession of the evidence, they violated the department’s policy
on property handling. And Coyle admitted that the NNU did
not follow this policy. But because there was no evidence that
this failure undermined morale, negatively impacted the
effectiveness of the department, or damaged public confidence,
there was essentially no harm, in the Commission’s view, that
resulted from the violation, making the violation not as severe as
it might otherwise have been.

¶33 Next, ‚Coyle admitted that he failed to ensure that
members of the NNU were properly documenting use of force
pursuant to the new Blue Team policy.‛ This policy was first
implemented in 2011 but was not fully implemented until 2012.
Prior to the new policy, NNU members were not required to
document each time they drew their weapon during a traffic
stop as a use of force. The Commission found that while the
policy was being implemented, Coyle and his supervisors failed
to recognize ‚the effect of the change in policy on the NNU’s
practice and operating procedures.‛ The Commission further
found that ‚Coyle’s negligence was mitigated by the fact that
any violation was in the first few months of the actual
implementation of the policy‛ and that violation of the policy
was therefore ‚technical in nature.‛



20140457-CA                    14                2016 UT App 149
                      West Valley City v. Coyle


¶34 The City contends that the Commission’s decision to
‚downgrade violations by deeming them ‘technical’ is
improper‛ and ‚proves *the Commission+ substituted its opinion
for [the Police Chief’s+.‛ We disagree. The Commission was
tasked with evaluating the proportionality of Coyle’s discipline
to his conduct. Part of that review necessarily required the
Commission to determine how serious Coyle’s violations of
departmental policies were. The Commission determined that,
on the whole, the violations were not very serious. It then
considered the seriousness of the violations in light of Coyle’s
lack of prior discipline. Cf. Hollenbach v. Salt Lake City Civil Serv.
Comm’n, 2015 UT App 116, ¶ 23, 349 P.3d 791 (indicating that
where an officer had been disciplined on several prior occasions,
‚*c+onsidering all the circumstances of this case necessarily
includes consideration of *the officer’s+ prior discipline‛).

¶35 Coyle’s only discipline leading up to the investigation at
issue in this case was one letter of reprimand after he was at
fault in a traffic accident. Additionally, Coyle’s employment
record was replete with regular promotions, increases in the
amount of responsibility given to him, and favorable
performance reviews. The Commission determined that this
‚indicates that he was a valued and contributing employee‛ and
concluded that ‚despite giving deference to *the Police Chief+,
given Lt. Coyle’s otherwise positive record, the evidence
presented to the Commission at the hearing of the technical
policy violations does not justify a demotion.‛ This
determination is logical, supported by the record, and cannot be
said to be an abuse of the Commission’s discretion.

B.     The Commission Did Not Abuse Its Discretion in
       Concluding That Coyle’s Discipline Was Not Consistent
       with Previous Discipline.

¶36 Finally, the Commission properly exercised its discretion
when it concluded that ‚Coyle’s discipline—demotion—is not



20140457-CA                      15               2016 UT App 149
                      West Valley City v. Coyle


consistent with the treatment of other officers for similar
conduct.‛5 As part of this conclusion, the Commission readily
‚agree*d+ that supervisors are held to higher standards.‛ We,
too, recognize that a police chief may—and perhaps should—
discipline a lieutenant more severely than the officers the
lieutenant supervises, as more is expected of employees in
leadership positions. See Ogden City Corp. v. Harmon, 2005 UT
App 274, ¶ 5, 116 P.3d 973 (condemning a fire captain for
furthering inappropriate behavior ‚*w+hen, as a captain, [he]
should have corrected the employee and warned her about
making improper comments‛). But the Commission concluded
that even taking into account Coyle’s position as a lieutenant, his
discipline was inconsistent with the discipline imposed on other
officers for the same or similar conduct.

¶37 We agree with the City that the burden of establishing
inconsistent discipline rested with Coyle at the Commission
level. See Huemiller v. Ogden Civil Serv. Comm’n, 2004 UT App
375, ¶ 6, 101 P.3d 394. But we disagree with the City that ‚it was
error to compare NNU detectives because they are not similarly
situated‛ or ‚to compare [the sergeant] because he was not
similarly situated.‛ Specifically, Coyle used the discipline of


5. It is enough that Coyle demonstrated that his conduct did not
warrant demotion, and we could choose to uphold the
Commission’s order on that basis alone, even if Coyle could not
demonstrate inconsistency between his discipline and previous
discipline in the department. See Kelly v. Salt Lake City Civil Serv.
Comm’n, 2000 UT App 235, ¶ 33 n.10, 8 P.3d 1048 (‚It should not
be feared that a party who is severely punished, but has no
history of inconsistency to turn to, is without recourse. While the
party may have no basis to claim disparity, the party still retains
the protection of proportionality review.‛). We also consider the
consistency element for the guidance it might offer to police
chiefs and civil service commissions in future cases.




20140457-CA                     16                2016 UT App 149
                      West Valley City v. Coyle


other NNU members involved in the same or similar activities to
demonstrate that he was punished significantly more severely
than others. Of course neither the other NNU detectives nor the
sergeant were in the exact same situation as Coyle, who was a
lieutenant. And there was no other NNU lieutenant who was
disciplined for similar misconduct to whom Coyle could be
compared. But our case law does not require comparison to
identically situated employees but instead only to ‚similarly
situated employees.‛ See Kelly v. Salt Lake City Civil Serv. Comm’n,
2000 UT App 235, ¶ 30, 8 P.3d 1048. Under the circumstances,
with other members of the NNU being accused of the same
conduct as Coyle, they were similar enough to warrant
comparison, albeit with some factoring in of the differences in
rank and disciplinary history.

¶38 All of the other NNU members who were disciplined for
the conduct related to this case had been previously disciplined
more severely than Coyle had been, Coyle having received just
one letter of reprimand. Yet as a result of the investigation in this
case, those same NNU members received less severe discipline
than Coyle. While lieutenant-to-sergeant or lieutenant-to-
detective are not perfect comparisons, they are similar enough,
in the absence of a more comparable officer, to support the
Commission’s finding that the Police Chief’s ‚decision to demote
Lt. Coyle is not consistent.‛6


6. Furthermore, although the burden of demonstrating
inconsistency rests on the employee, the City cannot sit on its
hands when in front of the Commission, choose not to rebut the
evidence presented, and then on judicial review claim that the
discipline used as a comparison does not meet the requirement
that employees be similarly situated. We assume that if the City
had evidence of more exact comparisons—i.e., lieutenants being
disciplined for the same or similar conduct—it would have
presented such evidence to the Commission, but it did not.
                                                 (continued…)


20140457-CA                     17                2016 UT App 149
                       West Valley City v. Coyle


                          CONCLUSION7

¶39 The City’s contentions that the Commission abused its
discretion are without merit. The Commission made sufficient
findings of fact and relied on all of the grounds for termination
cited by the Police Chief. Any errors it might have made in the
exclusion of evidence are deemed harmless because the City has
failed to demonstrate prejudice. The Commission acted within
its discretion in determining that the severity of Coyle’s
violations did not warrant demotion and that demotion was
inconsistent with the discipline imposed on similarly situated
employees. For these reasons—and the ancillary ones explained
in this opinion—we decline to disturb the Commission’s
decision. We uphold the Commission’s order that Coyle be
reinstated as a lieutenant and that he receive back pay for the
time he was demoted.




(…continued)
We are then left only with the comparisons presented by Coyle,
which seem to us sufficient under the circumstances here, where
all the members of an entire unit of the police department were
investigated at the same time, culminating in the unit being
disbanded.

7. See supra note 2.




20140457-CA                      18                2016 UT App 149